Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Doshee Swan Towery, Appellant                         Appeal from the 102nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No. 07F0058-
 No. 06-19-00213-CR         v.                         102). Memorandum Opinion delivered by
                                                       Justice Stevens, Chief Justice Morriss and
 The State of Texas, Appellee                          Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Doshee Swan Towery, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED DECEMBER 23, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk